  Case: 4:21-cv-00400-RLW Doc. #: 14 Filed: 05/24/21 Page: 1 of 3 PageID #: 53




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


 VALUED PHARMACY SERVICES OF                       )
 THE MIDWEST, LLC D/B/A NFP RX                     )
 SOLUTIONS,                                        )
                                                   )
                 Plaintiff,                        )
                                                   )
         v.                                        )            No. 4:21-CV-400 RLW
                                                   )
 AVERA HEALTH PLANS, INC.,                         )
                                                   )
                 Defendant.                        )

                              ORDER CONCERNING JURISDICTION

       This matter is before the Court on review of the file. “Courts have an independent

obligation to determine whether subject-matter jurisdiction exists[.]” Hertz Corp. v. Friend, 559

U.S. 77, 94 (2010). “Federal Courts are courts of limited jurisdiction. The requirement that

jurisdiction be established as a threshold matter springs from the nature and limits of the judicial

power of the United States and is inflexible and without exception.” Kessler v. National Enters.,

Inc., 347 F.3d 1076, 1081 (8th Cir. 2003) (quotation marks and quoted case omitted). Statutes

conferring diversity jurisdiction are strictly construed, Sheehan v. Gustafson, 967 F.2d 1214, 1215

(8th Cir. 1992), and the burden of proving all jurisdictional facts is on the party asserting

jurisdiction, here the Plaintiff. See McNutt v. General Motors Acceptance Corp. of Ind., Inc., 298

U.S. 178, 189 (1936). “[T]he court may . . . insist that the jurisdictional facts be established or the

case be dismissed[.]” Id.

       Plaintiff’s Complaint asserts that federal jurisdiction exists based on diversity of

citizenship. (ECF No. 1, ¶ 12). The diversity jurisdiction statute, 28 U.S.C. § 1332(a), provides

that federal district courts will have “original jurisdiction of all civil actions where the matter in
    Case: 4:21-cv-00400-RLW Doc. #: 14 Filed: 05/24/21 Page: 2 of 3 PageID #: 54




controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between—

(1) citizens of different States[.]”

        “When jurisdiction is based on diversity of citizenship, the pleadings . . . must set forth

with specificity the citizenship of the parties.” Barclay Square Properties v. Midwest Fed. Sav. &

Loan Ass’n of Minneapolis, 893 F.2d 968, 969 (8th Cir. 1990). Complete diversity of citizenship

between plaintiffs and defendants is required by § 1332. Buckley v. Control Data Corp., 923 F.2d

96, 97, n.6 (8th Cir. 1991). To establish complete diversity of citizenship, a complaint must include

factual allegations of each party’s state of citizenship, including allegations of any corporate

party’s state of incorporation and principal place of business. Sanders v. Clemco Indus., 823 F.2d

214, 216 (8th Cir. 1987); see 28 U.S.C. § 1332(a), (c).

        Different allegations are required to plead the citizenship of a limited liability company

(“LLC”). “An LLC’s citizenship, for purposes of diversity jurisdiction, is the citizenship of each

of its members.” E3 Biofuels, LLC v. Biothane, LLC, 781 F.3d 972, 975 (8th Cir. 2015) (quoted

case omitted). Thus, for LLCs, the Court must examine the citizenship of each member of the LLC

to determine whether it has diversity jurisdiction. See GMAC Commercial Credit, LLC v. Dillard

Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004). For any members of an LLC that are

themselves LLCs, partnerships or limited partnerships, information concerning their underlying

members or partners must be alleged. 1

        Here, the Complaint alleges that Plaintiff is a Missouri LLC with its principle place of

business in Chesterfield, Missouri. (ECF No. 1, ¶ 10). Plaintiff asserts that its members are citizens

of New York and Delaware. Id. The Complaint does not identify the individual members of the

LLC nor does it provide specific facts to support its assertions. Simply put, Plaintiff’s assertions


1
 See Carden v. Arkoma Associates, 494 U.S. 185, 195-96 (1990) (for diversity purposes, the citizenship of a limited
partnership is the citizenship of each of its partners, both general and limited).

                                                         2
  Case: 4:21-cv-00400-RLW Doc. #: 14 Filed: 05/24/21 Page: 3 of 3 PageID #: 55




of citizenship, without supporting facts, constitute legal conclusions. To properly establish

citizenship of the LLC, Plaintiff must identify the citizenship of each of its members. E3 Biofuels,

LLC, 781 F.3d at 975. For any members of the LLC that are corporations, Plaintiff must establish

each corporate member’s state of incorporation and principal place of business. Sanders, 823 F.2d

at 216; see 28 U.S.C. § 1332(a), (c).

       Plaintiff’s Complaint is procedurally defective because it does not contain sufficient

allegations of jurisdictional facts to establish the existence of diversity jurisdiction. Plaintiff is

granted seven (7) days to file an amended complaint that alleges facts showing complete diversity

of citizenship between the parties. Failure to do so will result in the dismissal of this action without

prejudice for lack of subject matter jurisdiction.

       Accordingly,

       IT IS HEREBY ORDERED that by May 31, 2021, Plaintiff shall file an Amended

Complaint that alleges facts establishing the citizenship of all parties to this action.

       IT IS FURTHER ORDERED that if Plaintiff does not timely and fully comply with this

Order, this matter will be dismissed without prejudice for lack of subject matter jurisdiction.




                                                         RONNIE L. WHITE
                                                         UNITED STATES DISTRICT JUDGE
Dated this 24th day of May, 2021.




                                                     3
